DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 8/18/2022 [hereinafter "8/18"] Restriction Requirement, the 9/19 Response [hereinafter "Electing Response"]) elects GROUP IIA, without traverse, for prosecution on the merits, and elects SPECIES B, without traverse, for prosecution on the merits. 
The electing Response identifies claims 1-10 and 21-30 as directed to the elected invention. 
The 8/18 Restriction Requirement is proper, it is maintained, and now it is made Final.
Statutory Basis of the 35 U.S.C. § 101 Rejections
02.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Patent Subject Matter Ineligible
03.	Claims 1-10 and 21-30 are rejected under 35 U.S.C. § 101 as patent subject matter ineligible.
A claim that is directed to a Law of Nature, a Natural Phenomenon, or an Abstract Idea (which are the "three specific [judicial] exceptions to [35 U.S.C.] § 101's broad patent-eligibility principles." See Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010)) is patent subject matter ineligible, under 35 U.S.C. § 101, UNLESS it "recite[s] additional elements that amount to significantly more than [a] judicial exception." See, for example, M.P.E.P. § 2106.III, SUMMARY OF ANALYSIS AND FLOWCHART. 
Claims 1-10 and 21-30 are directed to "generating a tape-out for fabricating a modified mask" and "generating a tape-out for fabricating a modified mask according to the modified IC design layout," respectively, wherein "the foregoing steps of the method 200 may be carried out using an electronic design automation (EDA) tool operable for generating, analyzing, and modifying IC design layouts." See, for example, the last sentence of [0046] of the PGPub corresponding to this application. 
As such, these claims would still be directed to a mental process. See, for example, M.P.E.P. § 2106.04(a)(2).III.B describing the judicial precedents holding a claim that encompasses a human performing process steps mentally, with or without physical aid, as reciting a "Mental Process," which is a form of an "Abstract Idea." And see, for example, M.P.E.P. § 2106.04(a)(2).III.C describing situations wherein judicial precedents hold a claim that requires a computer as still reciting a "Mental Process." 
Claims 1-10 and 21-30 DO NOT "recit[e] additional elements that amount to significantly more than [a] judicial exception" for these claims to be patent subject matter eligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III. For example, "fabricating the semiconductor structure using the modified mask," as claim 21 recites, would NOT qualify as the reciting/performing "of an additional elements that amount to significantly more than [a] judicial exception" because fabricating according to a layout/design something that every manufacturer using automation does. 
Claims Claim 1-10 and 21-30, therefore, are directed to an Abstract Idea without requiring "additional elements that amount to significantly more than [a] judicial exception" and, they, therefore, are not patent subject matter eligible under 35 U.S.C. § 101. See M.P.E.P. § 2106.III. 
Correction is required. 
An amended (or new) claim MUST have WRITTEN DESCRIPTION SUPPORT in the AS FILED disclosure of the embodiment of the claimed invention. See 35 U.S.C. § 112(a) stating: "The specification shall contain a written description of the invention." An amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER. See 35 U.S.C. § 132(a), second sentence, stating: "No amendment shall introduce new matter into the disclosure of the invention." 
Closing Matters
04.	The previous Action restricts between Species. Accordingly, any filing (after the electing Response) will be incomplete and, therefore, Informal/Non-Responsive, if it fails to address whether a new claim it adds reads on the elected Species. See M.P.E.P. § 809.02(a) and 37 CFR 1.143.
05.	If canceling a claim by an Applicant Response, or an Office Action, makes at least one named inventor not be an inventor of at least one claim remaining in this application, then Applicants must amend this application's 37 CFR 1.41 Inventorship by a 37 CFR 1.48 request, including the 37 CFR 1.17(i) fee.
CONCLUSION
06.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from this Office Action's Mailing Date. Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the Mailing Date.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600, US EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814